Citation Nr: 0819538	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  05-02 448	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a back disability.  



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Van Stewart, Counsel





INTRODUCTION

The veteran had active military service from April 1942 to 
October 1943. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 2003 and May 2004 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, and a January 2004 rating 
decision by the RO in Cleveland, Ohio.  

This case has been advanced on the Board's docket.


FINDINGS OF FACT

1.  By November 1950 and April 2000 rating decisions, the RO 
denied service connection for a back disability; the veteran 
did not appeal the denial of service connection.  

2.  The evidence received since the April 2000 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

The evidence received since an April 2000 final denial is not 
new and material; the claim for this benefit is not reopened.  
38 C.F.R. § 3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 
effective May 30, 2008, VA amended its regulations governing 
VA's duty to provide notice to a claimant regarding the 
information necessary to substantiate a claim.  This recent 
change to 38 CFR 3.159(b)(1) removes the portion of the 
regulation that states that VA will request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable RO decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2002 and October 2006.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, including 
specifically the requirement that new and material evidence 
be received in order to reopen his previously denied claim, 
and provided the definition of new and material evidence.  
The veteran was also apprised as to what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran was informed of what was 
required to substantiate the underlying service connection 
claim.  The RO also provided a statement of the case (SOC) 
and a supplemental statement of the case (SSOC) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and available Social Security Administration (SSA) 
records.  Because no new and material evidence has been 
received, the claim will not be reopened, and a medical 
examination therefore is not required.  See Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004) (because a post-
service medical examination could not provide evidence of an 
in-service event, a medical examination could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
VA has no duty to inform or assist that was unmet.   

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Board notes that 
38 C.F.R. § 3.156 was amended effective August 29, 2001.  
Because the current claim to reopen was received after the 
effective date of the current version of the regulation, the 
new version of 38 C.F.R. § 3.156, detailed above, is for 
application here.  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  

The veteran's claim for service connection for a back 
disability was denied in a rating decision dated in November 
1950.  The veteran had claimed that he had injured his back 
in service.  A letter from a private physician, Dr. J.C., 
dated in November 1950, reported that the veteran had a 
current back disability described as an injury to the fifth 
lumbar vertebra that caused some limitation of motion in the 
lower spine.  Service connection was denied because there was 
no evidence of an in-service back injury in the veteran's 
SMRs.  The veteran did not appeal the RO's decision, and it 
is thus a final decision.  

In March 2000, the veteran again sought service connection 
for a back disability.  That claim was denied because new and 
material evidence had not been received.  He did not appeal 
the April 2000 denial; it, too, is a final decision.  

Here, while there was, at the time of the RO's November 1950 
rating decision, evidence of a current back disability, there 
was no evidence of in-service incurrence or aggravation of a 
related injury or disease.  Thus, in order to reopen the 
instant claim, there must be received new and material 
evidence that relates to an unestablished fact-in this case 
an in-service event, injury, or disease related to the 
current back disability.  

The relevant evidence of record at the time of the last 
unappealed denial of service connection for a back 
disability, in April 2000, consisted of the veteran's SMRs, 
the letter from Dr. J.C., and the report of a 1944 VA 
examination.  

The evidence received since the April 2000 rating decision 
consists of medical evidence of a current back disability; 
and medical evidence related to other disabilities, 
principally heart-related.  While the veteran responded to 
the RO's requests for new and material evidence by submitting 
or causing to be submitted recent private medical records, 
some of which document his current back disability, no 
evidence has been received that establishes that there was an 
in-service event, injury, or disease related to the current 
back disability.  

In view of the foregoing, the Board finds that new and 
material evidence adequate to reopen the previously denied 
claim of service connection for a back disability has not 
been received, and the application to reopen will therefore 
be denied.


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having not been received to reopen 
the veteran's claim of service connection for a back 
disability, the application to reopen is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


